Title: To Thomas Jefferson from Daniel Morgan, 23 March 1781
From: Morgan, Daniel
To: Jefferson, Thomas



Sir
Frederick county March 23d. 1781

I was informed, I might, by sending down to Richmond, receive a proportion of depreciation money aloted for the officers of the army. I sent by Mr. William Drew, but the auditors not knowing the date of my commission, thought proper to put me to the expence of sending a special Messenger. I could not see through this matter for if the money is advanced on account I cannot see the Necessity for the date of commissions and for my part I am in great want of all the money I can get, as my expences In the army and Taxes at home have almost reduced me to poverty, and I fear will soon compleat it. I am Informed the supply of cloathing is stoped from the officers. How can this matter be setled, as Numbers have received Nearly their full due, and others Not. For my part I have  Not received a fifth part, and am at this time so bare of cloaths that I am ashamed to be seen, nor should I undertake to appear in The charector of an officer, did I not recolect that the disgrace reflected on my keepers and Not myself. As I have not been supplyd as other officers have been, if I could with propriety be furnished with some arrears such as a coat Linning and stockings &c: it would enable me to appear in the field should I recover in a short time, which I am in great hopes I shall, for I am realy not able to furnish myself, having not received any pay this sixteen months.
When I arrived at home, I found the people in a ferment about the Taxes; and some went so far as to say they would not pay them. I endeavoured to convince them of the danger of such a step, and threatened them should they attemp to fly in the face of the Law, since which the matter is silenced. This circumstance convinces me that a small force ought to be kept up in each county as well to inforce the Laws is to defend the States, for had great Britton it in her power to send ever so many men in the field against us, I should still be in hopes to repel them, but when ever I see the Laws trampled on with Impunity I shall begin to despair.
I have proposed a plan for raising a core of cavalry in this county; to be Kept up during the war, which I have sent down to our representatives. If you approve of it, be kind enough to countenace it. I am very anxious to know what our armies are doing. By all accounts, we are strong enough for them. I am in hopes by this time my old friend Arnold is pretty snug. Nothing [out]side of heaven would give me greater happiness then to be able to lend my aid at this critical juncture. I have the Honor to be Sir Your obedt & Hble servt,

Danl Morgan

